 

Exhibit 10.1

 

 



BINDING LETTER OF INTENT
GEX MANAGEMENT, INC. AND
ENDEAVOR PLUS, INC.

 

 

 



This binding letter of intent ("LOI”), dated as of July 30, 2018, sets forth the
understanding and preliminary agreement by and between GEX Management, Inc., a
public company organized under the laws of the State of Texas (“GXXM”), on the
one hand, and Endeavor Plus, Inc., a private healthcare company with offices
located in New York, NY ("Endeavor"), on the other hand. GXXM and Endeavor are
sometimes referred to individually, as a “Party” and collectively, as the
“Parties.” 

 

WHEREAS, the Parties are entering into this LOI for the express purpose of GXXM
acquiring 100% of the capital stock of Endeavor pursuant to a definitive share
exchange agreement, which the Parties reasonably expect to be executed and
delivered on or about September 30, 2018 (the “Definitive Agreement” or “SEA”);
and

 

WHEREAS, Endeavor understands that: (i) GXXM is a public company with shares
subject to quotation on the OTCQB under the symbol “GXXM;” and (ii) GXXM is a
current reporting company filing reports with the United States Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934 (the
“Exchange Act”); and

 

WHEREAS, the Parties agree that pending the execution of the Definitive
Agreement, and as a condition to the closing of the Share Exchange (s defined
below) (the “Closing”), Endeavor shall deliver to GXXM, not later than December
31, 2018, the audited financial statements of Endeavor, prepared by its
independent public accountants for Endeavor’s years-ended December 31, 2017 and
2016 (the “Audited Financial Statements”) which shall be in compliance with GAAP
and/or PCAOB, and in a form acceptable by the SEC, and such interim unaudited
financial statements as are required in connection with applicable laws,
prepared in accordance with GAAP and/or PCAOB (the “Interim Financial
Statements”); and 

 

WHEREAS, the Parties agree that under this LOI and subject to the Definitive
Agreement, GXXM shall: (i) issue to the shareholders and/or designees of
Endeavor (the “Endeavor Holders”) restricted shares of common stock of GXXM (the
“GXXM Shares”) as set forth in Section 2 below; (ii) appoint Mr. Pat Dileo as a
member of the GXXM Board of Directors and as CEO of Endeavor Plus which shall
become a wholly-owned subsidiary of GXXM upon the Closing; and (iii) GXXM and
Endeavor shall have equal representation on the Board of Directors of GXXM upon
the Closing.  

 



1.                The Closing. Upon the Closing, GXXM will acquire 100% of
Endeavor’s issued and outstanding capital stock (the "Endeavor Shares") owned by
the Endeavor Holders in exchange for the issuance of the GXXM Shares as set
forth in Section 2 below, upon which, Endeavor will become a wholly owned
subsidiary of GXXM (the “Share Exchange”). It is anticipated that the share
exchange will be structured to qualify as a tax-free reorganization pursuant to
Section 368 of the Internal Revenue Code.

 

2.                Share Exchange. Upon the Closing, and subject to the delivery
by Endeavor and/or the Endeavor Holders of the Endeavor Shares, the Endeavor
Holders shall receive a total of thirteen million (13,000,000) restricted GXXM
Shares in exchange for all of the Endeavor Shares. It is hereby agreed that upon
Closing, GXXM will not have in excess of Fifteen Million (15,000.000) GXXM
Shares issued and outstanding.



 1 

 



3.                Additional Terms and Conditions of the Closing. Consummation
of the Share Exchange will be subject to the following terms and conditions:

(a)                      A Definitive Agreement satisfactory to GXXM and
Endeavor shall be executed as soon as practicable but not later than September
30, 2018 unless the Parties agree in writing to extend the date. The Definitive
Agreement shall contain terms, conditions, representations and warranties,
covenants and legal opinions normal and appropriate for a transaction of the
type contemplated, including, without limitation, those summarized in this LOI;

(b)                     Upon signing the Definitive Agreement and closing of the
Share Exchange, GXXM shall prepare and file with the SEC all appropriate
documents including, but not limited to, any required Current Reports on Form
8-K, with disclosure under Items 1.01, 3.02 and 5.02, as applicable, together
with applicable exhibits and a Schedule 13D.

(c)                      Upon and as a condition of the Closing, Endeavor shall
deliver or cause to be delivered to GXXM, as necessary, a description of
Endeavor's business and Endeavor's Audited Financial Statements and Interim
Financial Statements prepared in accordance with the applicable rules and
regulations of the SEC ("SEC"). Endeavor shall also provide such other
information and disclosure that GXXM may require for inclusion in its filings
with the SEC under the Exchange Act and the rules and regulations of the SEC.

(d)                     Each Party and their respective agents, attorneys and
representatives shall have full and free access to the properties, books and
records of the other Party (the confidentiality of which the requesting Party
agrees to retain with full confidentiality) for purposes of conducting
investigations of the other Party;

(e)                      The Parties shall have received all permits,
authorizations, regulatory approvals and third-party consents, if any, necessary
for the consummation of the SEA and Closing of the Share Exchange and all
applicable legal requirements shall have been satisfied;

(f)                    It is hereby agreed that Endeavor’s current officers and
directors shall use their reasonable best efforts to preserve intact the
business organization and employees and other business relationships of
Endeavor; shall continue to operate in the ordinary course of business and
maintain its books, records and accounts in accordance with generally accepted
accounting principles, consistent with past practice; shall use its reasonable
best efforts to maintain Endeavor's current financial condition and shall not
declare or make any dividend or stock distributions.

(g)                     Disclosure. Without the prior written consent of GXXM,
which consent will not be unreasonably withheld, Endeavor will, and each Party
hereto will cause its directors, officers, shareholders, employees, agents,
other representatives and affiliates not to, disclose to any person the fact
that discussions or negotiations are taking place concerning the transactions
contemplated hereby, the status thereof, or the existence of this LOI and the
terms thereof, unless in the opinion of such Party disclosure is required to be
made by applicable law, regulation or court order, and such disclosure is made
after prior consultation with GXXM.

 



 2 

 

 

(h)          Access to Endeavor. Endeavor will give GXXM and its representatives
full access to any personnel and all properties, documents, contracts, books,
records and operations of Endeavor relating to its business. Endeavor will
furnish GXXM with copies of documents and with such other information as GXXM
may reasonably request



4.        Expenses. Each Party shall have independent counsel and as such all
legal fees and expenses shall be borne by each Party. 

 

5.        Conduct of Business of Endeavor Pending Closing. Until consummation or
termination of the Closing of the Share Exchange, Endeavor will conduct its
business only in the ordinary course and none of the assets of Endeavor shall be
sold or disposed of except in the ordinary course of its business. 

 

6.        Representations and Warranties. The Definitive Agreement will contain
representations and warranties customary to transactions of this type, including
without limitation, representations and warranties by Endeavor and, if
appropriate, the Endeavor Holders, on the one hand, and GXXM, on the other hand
as to: (a) the accuracy and completeness of the Endeavor's Audited and Interim
Financial Statements and the GXXM financial statements filed with the SEC in its
Exchange Act Reports; (b) disclosure of Endeavor's material contracts,
commitments and liabilities, direct or contingent; (c) the physical condition,
suitability, ownership and absence of liens, claims and other adverse interests
with respect to the Endeavor's assets; (d) the valid right, title and interest
of the Endeavor Holders of their Endeavor Shares; (e) the absence of undisclosed
liabilities with respect to Endeavor, other than as set forth in the Audit and
Interim Financial Statements, and liabilities incurred in the ordinary course of
business since that date of the Interim Financial Statements; (f) the absence of
a material adverse change in the condition (financial or otherwise), business,
properties, assets or prospects of Endeavor and GXXM, as the case may be; (g)
absence of pending or threatened litigation (other than disclosed in writing),
investigations or other matters affecting the SEC; (h) the compliance by
Endeavor and GXXM with laws and regulations applicable to its business and
obtaining all licenses and permits required for its business; and (i) the due
incorporation, organization, valid existence, good standing and capitalization
of Endeavor and GXXM. 

 

7.        Enforceable Agreement; Compliance with Applicable Laws. This LOI shall
constitute an enforceable agreement between the Parties, and shall serve as the
Agreement until such time as the Definitive Agreement may be prepared, however,
not later than September 30, 2018 unless extended by mutual written agreement of
the Parties. The Parties agree to use their respective best efforts to negotiate
a mutually acceptable Definitive Agreement and to consummate the Closing of the
Definitive Agreement on or before December 31, 2018, unless extended by mutual
written agreement of the Parties. It is the understanding of the Company and
Seller that all matters referred to in this LOI are conditioned upon compliance
with applicable Federal and state securities laws and other applicable laws.

 

 

 3 

 



 

8.        Exclusivity; Due Diligence. From and after the date of the execution
of this LOI through and including [September 30, 2018] (which date may be
extended by mutual written consent of the Parties) (the “Exclusivity Period”),
Endeavor hereby covenants and agrees that it will not enter into any transaction
that would preclude the consummation of the Share Exchange consistent with the
terms set forth in this LOI, nor will Endeavor enter into any discussions or
negotiations with respect thereto with any person other than GXXM. GXXM shall
have the right, upon prior written notice to Endeavor, to terminate its
obligations hereunder at any time if the results of its due diligence inquiry
are unsatisfactory to GXXM, in its sole discretion, and in such event, neither
party shall have any liability or obligation to the other party. 

 

9.        Termination and Effects of Termination. The obligations of the Parties
to each other under this LOI shall terminate upon the first to occur of (i) the
expiration of the Exclusivity Period, (ii) termination by GXXM pursuant to
Section 8 of this LOI, or (iii) the execution and delivery of a definitive Share
Exchange Agreement among the GXXM, Endeavor and the Endeavor Holders, provided
that the provisions and obligations of the parties created by Sections 10 and 11
hereof shall survive the termination of this LOI..

 

10.       Governing Law. This LOI shall be governed and construed in accordance
with the laws of the State of Texas, without giving effect to principles of
conflicts or choice of laws thereof. 

 

11.       Confidentiality. Each of the parties to this LOI agrees to maintain
the confidentiality of the terms of this LOI and the Share Exchange, and not to
use any information it may learn about the other party for any purpose other
than to consummate the Share Exchange. Further, no disclosure of any information
concerning this LOI, the Share Exchange or any confidential information
delivered by either party to the other pursuant to this LOI or the Share
Exchange shall be disclosed to any other person unless such disclosure is
reasonably necessary in connection with the purposes of this LOI and until such
other person shall have first executed and delivered a written confidentiality
agreement (or is otherwise legally bound by reasonably comparable
confidentiality obligations existing under contract or pursuant to the terms of
his or her work with any party to this LOI) by which such person agrees to hold
in confidence such confidential information. The obligations of the parties (and
of such other persons to whom confidential information is delivered) pursuant to
this paragraph shall continue indefinitely, except as otherwise required by
applicable law, governmental regulation, stock exchange rule or court order. The
parties may publish a press release upon [signing/closing], the contents of
which will be subject to the prior approval of both parties, not to be
unreasonably withheld or delayed. 

 

12.       Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this LOI must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile or
electronic mail; (iii) upon receipt when sent by U.S. certified mail, return
receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:



 4 

 

 

 

If to Endeavor:

 

Endeavor Plus, Inc.

394 Broadway Floor Five

New York, NY 10013

Attn.: Pat Dileo

Title: President and Chief Executive Officer

Telephone: (732)_423-5520

Facsimile: (732) 732-929-1530

Email: pdileo@endeavorplus.com

 

If to GXXM:

 

GEX Management, Inc.

12001 N. Central Expressway, Suite 825

Dallas, Texas 75243

Attn: Carl Dorvil

Title: Chief Executive Officer

Telephone: (469) 583-8453

Facsimile: (___) _______________

Email: cdorvil@gexmanagement.com

 

If to GXXM, with a copy to (does not constitute service):

 

Crone Law Group, P.C.

830 Third Avenue, 5th Floor

New York, NY 10022

Attn: Eric C. Mendelson, Esq.

Telephone: (646) 278-0886

Facsimile: (212) 840-8560

Email: emendelson@cronelawgroup.com

 

or to such other address as such party may indicate by a written notice
delivered to the other party hereto.

 

 

 

 

 5 

 



 

 

 

(Signatures on Following Page)

 

 

 6 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this LOI to be duly executed
as of the date first written above.

 

 

GEX MANAGEMENT, INC.   ENDEAVOR PLUS, INC.             /s/:  Carl Dorvil   /s/:
Pat Dileo Name: Carl Dorvil   Name: Pat Dileo Title: Chief Executive Officer  
Title: Chief Executive Officer







 7 

